Citation Nr: 1731845	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-17 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent prior to July 13, 2016, for segmental spinal stenosis L3-L5 with degenerative disc disease L4-L5, status post laminectomy and discectomy.

2.  Entitlement to a disability rating in excess of 20 percent subsequent to July 13, 2016, for segmental spinal stenosis L3-L5 with degenerative disc disease L4-L5, status post laminectomy and discectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in January 2009 and July 2016 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 


FINDINGS OF FACT

1.  The Veteran does not have ankylosis in any portion of his spine.

2.  Reduction of the Veteran's lumbar spine disability rating from 40 to 20 percent, effective July 13, 2016, was improper.


CONCLUSIONS OF LAW

1.  A disability rating greater than 40 percent is not warranted for segmental spinal stenosis L3-L5 with degenerative disc disease L4-L5 at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2016); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5293 (1997).

2.  The reduction in the Veteran's disability rating for segmental spinal stenosis L3-L5 with degenerative disc disease L4-L5 was not legally proper; the 40 percent disability rating is therefore restored.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board thoroughly reviewed all the evidence in the Veteran's electronic claims files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

Historically, service connection for a low back disability was granted following the Veteran's discharge from service.  A 20 percent disability rating was initially assigned under Diagnostic Code 5010-5293, and then increased to 40 percent effective as of August 1997.  In a July 2016 RO decision, the low back rating was decreased to 20 percent, effective that same month.  Thus, the 40 percent disability rating was in effect for more than nineteen years, before it was reduced to 20 percent in July 2016.  Although the Veteran had a period of a temporary total 100 percent disability rating from July 2015 to October 2015, following a laminectomy and discotomy surgery, this period of time and this rating is not at issue here, and the Veteran has not contested the length of time during which the 100 percent temporary total rating for purposes of convalescence was in effect.

Because this appeal has been ongoing, and because the level of a Veteran's disability may fluctuate over time, the VA is required to consider the level of the Veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In evaluating claims for increased ratings, we must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question. 38 C.F.R. § 4.10.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509- 10 (2007).   Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45  provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The criteria for the evaluation of this disability are set forth in the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. §§ 4.20, 4.71a.  A 10 percent rating is assigned to reflect symptoms including forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned to reflect symptoms such as forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine. 

A higher rating is warranted only in the case of unfavorable ankylosis of the entire thoracolumbar spine (50 percent), or unfavorable ankylosis of the entire spine (100 percent).  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a, Note 5 of the General Rating Formula.

The General Rating Formula also specifies that the Formula must be applied regardless of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  

Moreover, any associated objective neurologic abnormalities must be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  The RO has done this in the Veteran's case.  In a July 2016 rating decision, the RO awarded separate 20 percent ratings for right and left radiculopathy in the sciatic nerves, as well as separate 20 percent ratings for right and left radiculopathy in the femoral nerves.  The Veteran has not objected to these ratings or challenged the rating level or effective dates assigned, and the evidence does not show that higher ratings are warranted.  The Board notes further that there is no evidence of any associated bowel or bladder impairment.

Intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the previous twelve months or by combining under 38 C.F.R. § 4.25 (the combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  When rating intervertebral disc syndrome based upon incapacitating episodes, and the incapacitating episodes have a total duration of at least six weeks during the past twelve months, a disability rating of 60 percent is provided.  When the incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a disability rating of 40 percent is provided.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In this regard, none of the Veteran's medical records indicate that the Veteran has been prescribed bed rest on account of his back problems, and indeed, the Veteran does not contend such.  Although the Veteran has explained that he has periods of time when he cannot do anything due to back pain, this is not the specific type of incapacitation envisioned by the drafters of the binding regulation set forth above.  Thus, it is the other method, that of applying the General Rating Formula for Diseases and Injuries of the Spine, which yields the greater benefit for the Veteran in this case.

Turning then to the General Rating Formula, the Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine (50 percent), or unfavorable ankylosis of the entire spine (100 percent).  His spine motion is limited.  Indeed he was only able to flex his back to 40 degrees during his most recent VA compensation examination of the back conducted in July 2016.  Nonetheless, he does retain motion in his back, with no ankylosis.  

The Board acknowledges the pain on motion, localized tenderness, muscle spasms, excess fatigability, interference with standing and sitting that the Veteran experiences on account of his low back disability.  Nonetheless, the Veteran's lumbar spine disability is already evaluated at the maximum rating for limitation of motion.  Therefore, further DeLuca analysis is not required.  Johnston v. Brown, 10 Vet. App. 80   (1997) (holding that 38 C.F.R. § 4. 40  and 4.45 do not apply and that a higher rating is not warranted for painful motion or functional loss when the maximum schedular disability rating based on limitation of motion is in effect).  

Therefore, in the absence of ankylosis of the entire thoracolumbar spine, a disability rating in excess of 40 percent under the General Rating Formula is not warranted at any point during the appeal period.  The Board notes that this requirement for ankylosis of the spine to support a disability rating greater than 40 percent has existed in the governing regulation for many years, since prior to 1997, when the Veteran was discharged from service.  See 38 C.F.R. § 4.71a (1996).

Thus, the significant question before the Board pertains to the period of time from July 13, 2016, onward, when the RO reduced the disability rating from 40 percent to 20 percent.  The RO is correct that following the Veteran's July 2015 surgery, his range of lumbar spine motion with pain and muscle spasms does not meet the General Rating Formula criteria for a 40 percent disability rating.  However, there is another legal provision which governs this case.  

As indicated, the 40 percent rating became effective in August 1997.  The regulations governing the rating of spinal disabilities were revised in 2002.  See 67 Fed. Reg. 48785, July 26, 2002; and 67 Fed. Reg. 54349, August. 22, 2002.  The criteria were again revised, effective September 26, 2003.  

The original 40 percent disability rating awarded to the Veteran was assigned under the pre-August 2002 version of Diagnostic Code 5010-5293.  The new provisions, including the General Rating Formula, are more specific and precise than the older ones.  

In no event shall a regulatory readjustment in the rating schedule cause a Veteran's disability rating in effect on the effective date of the readjustment to be reduced unless an improvement in the Veteran's disability is shown to have occurred.  38 U.S.C.A. § 1155.  In other words, the RO's application of the new criteria to reduce the Veteran's rating from 40 percent to 20 percent under the revised criteria is prohibited.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.951(a); see also Fugere v. Derwinski, 972 F.2d 331, 335 (1992) (holding that a section protecting Veterans from reduced disability ratings permitted a Veteran to retain his previously determined disability rating).  

In every reduction case, there must be a finding of improvement.  In Murphy v. Shinseki, 26 Vet. App. 510, (2014), the Court of Appeals for Veterans Claims (CAVC) stated that the RO and Board are required "in any rating-reduction case" to determine (1) "based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability"; (2) "whether the examination reports reflecting such change are based upon thorough examinations"; and (3) whether any improvement "actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work" (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13 (1992).  Murphy, 26 Vet. App. at 517 (quoting Brown v. Brown, 5 Vet. App. 413, 421 (1993)).

Similarly, Faust v. West held that VA must comply with regulations "applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  13 Vet. App. 342, 349 (2000) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999); Brown, 5 Vet. App. at 420); Murphy, 26 Vet. App. at 517.  Even where the assigned rating is less than five years old and 38 C.F.R. § 3.344(c) applies, improvement in a Veteran's ability to function must still be shown under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21.  There must be actual improvement in the disability, not just a failure to meet the requirements of a rating under the currently assigned Diagnostic Code.  If a rating at a particular level was erroneous and should never have been assigned, the proper method of correcting that error is through a finding of clear and unmistakable error in the original rating decision.  Thus, if the RO reduces a disability rating in an attempt to correct a mistake in a prior rating decision, the reduction would be improper.

Governing regulation found at 38 C.F.R. §  3.344 provides procedural and substantive protections in cases of proposed rating reductions which have been in effect at the same level for five years or more and are not deemed likely to improve, such as the disability at issue here.  When an examination in such a case indicates improvement, rating agencies must handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  For example, ratings for diseases which become comparatively symptom free after prolonged rest, such as residuals of phlebitis, arteriosclerotic heart disease, etc., will not be reduced on examinations reflecting the results of bed rest.  38 C.F.R. § 3.344. 

In this case, the rating reduction was based upon a single examination report, dated in July 2016.  When comparing the July 2016 report to the report of an August 2012 examination, it does appear that the Veteran's range of spine motion had improved after the 2015 surgery.  Review of the report reflects that the examination appeared to be thorough, and likely was comparable to the much older one upon which the original 40 percent disability rating was based.  However, given the complexity of the Veteran's back problems, to include the fact that he may still have been recovering from or adjusting to the surgery the previous year, the Board is not convinced that a single report was enough to support a finding of sustained improvement in this instance, as required by 38 C.F.R. § 3.344.  Because sustained improvement was not satisfactorily demonstrated in this evidence, the Board cannot rely upon the July 2016 report to support the reduction.

In the July 2016 decision in which the RO reduced the lumbar spine disability rating to 20 percent, the RO did not focus on whether the Veteran had had sustained improvement in his spine function; rather the RO focused on the fact that the Veteran's overall disability rating was not being reduced.  Because the RO also provided separate disability ratings for the four nerve branches affected by the Veteran's degenerative disc disease, the Veteran's combined disability rating was actually increased.  

There is legal support for this treatment.  Under 38 C.F.R. § 3.105(e), a reduction in an evaluation of a service-connected disability only requires special adjudication if "the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made."  Thus, the special reduction requirements only apply when the appellant will receive less money as the result of the evaluation reduction.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93-94 (2007) (holding that "subsection 5112(b)(6) of [38 U.S.C.A.] and § 3.105(e) do not apply in the context of the assignment of a staged rating by the Board where the Veteran's disability rating is not reduced, for any period of time, to a level below that which was in effect when he appealed to the Board."); VAOPGCPREC 71-91.  In this case, viewing the nerve impairment (all four of the nerves were assigned new 20 percent disability ratings) as part and parcel of the overall lumbar spine disability allowed the RO to accurately state that the Veteran did not receive less compensation as a result of the evaluation reduction.  

Upon careful review, the Board finds that the legality of the RO's actions in reducing the Veteran's disability rating was questionable, although the justification was sophisticated, and no doubt well-intentioned on the part of the RO, which like the Board, is charged with according the Veteran every benefit of the doubt.  Reduction under new rules of the rating assigned under old rules was improper, regardless of the RO's addition of newly-compensated nerve impairment which rendered the reduction moot from a monetary perspective.  Because the reduction was improper, the previous 40 percent rating must be restored.  

As the RO improperly reduced the rating based on the new regulations for rating spinal disabilities, similar to the RO's actions in Fugere, the Board finds that the reduction in this case is void ab initio.  The 40 percent rating is restored effective the date on which the reduction took effect, i.e., July 13, 2016.

There is another point which the Board wishes to highlight.  The 40 percent disability rating has thus been in effect since August 1, 1997.  Under governing regulation, a disability which has been continuously rated at or above any evaluation of disability for 20 or more years for VA compensation purposes may not be reduced except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951.  There is no such showing here, and indeed no indication of fraud in any aspect of this case.  As it is now, at the time of this writing, which is past the twenty year deadline set forth in 38 C.F.R. § 3.951, the Veteran's 40 percent rating is thus preserved at that level.  No further reductions may be undertaken.  

ORDER

The previous 40 percent disability rating for segmental spinal stenosis L3-L5 with degenerative disc disease L4-L5 is restored from July 13, 2016, subject to the laws and regulations governing the award of monetary benefits.

For the entire rating period on appeal, a disability rating greater than 40 percent for segmental spinal stenosis L3-L5 with degenerative disc disease L4-L5 is denied.  



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


